Citation Nr: 1815466	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  13-34 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus, and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Angeline DeChiara, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1979 to May 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In October 2016, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The issue of bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed June 2006 rating decision denied the Veteran's claims of entitlement to service connection for tinnitus and bilateral hearing loss. 

2.  Evidence received since the June 2006 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claims for service connection for tinnitus and bilateral hearing loss; such evidence is not cumulative or redundant of evidence already of record.  

3.  Resolving reasonable doubt in favor of the Veteran, his tinnitus is etiologically related to military noise exposure. 
CONCLUSIONS OF LAW

1.  The RO's June 2006 rating decision that denied service connection for tinnitus and bilateral hearing loss is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  

2.  New and material evidence sufficient to reopen the claim of service connection for tinnitus has been submitted.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  New and material evidence sufficient to reopen the claim of service connection for bilateral hearing loss has been submitted.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist 

Initially, the Board finds that, with respect to the claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Additionally, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("[T]he Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  



II. New and Material Evidence 

The Veteran seeks to reopen his previously denied claims for entitlement to service connection for tinnitus and bilateral hearing loss.  

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108 (2012). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Id. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).

A June 2006 rating decision denied the Veteran's claims of entitlement to service connection for tinnitus and bilateral hearing loss on the basis that there was no evidence of tinnitus or hearing loss for VA purposes.  The Veteran did not appeal that decision or submit new and material evidence within one year; accordingly, the June 2006 rating decision became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.  

In January 2012, the Veteran filed a claim to reopen his previously denied claims for tinnitus and bilateral hearing loss.  The following pieces of evidence have been added to the record since the June 2006 denial:  an April 2012 VA examination, a May 2012 private examination, two November 2016 private medical statements, VA outpatient treatment records, and lay statements.  

The medical records, examinations, opinions, and the lay statements, are new because they were not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the Veteran's claim, specifically, establishing a current disability and a nexus.  Additionally, the evidence is neither cumulative nor redundant as this evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  

Accordingly, for all of the above reasons, the Veteran's claims for tinnitus and bilateral hearing loss are reopened.  Id. 


III. Service Connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires the following:  (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the veteran.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the Veteran contends that he is entitled to service connection for tinnitus because he experienced ringing in his ears after being exposed to noise from artillery while in service.  He further contends that he was not provided adequate hearing protection in-service.  The Veteran's personnel records reflect that his military occupational specialty was infantry, and it is therefore likely that a person in such a combat arms specialty would have been exposed to the noise from artillery during training exercises.  Thus, the Board concedes noise exposure during service.  

The Veteran's service treatment records are devoid of any complains of tinnitus, and the separation examination does not report any tinnitus.  

In an April 2012 VA audiological examination report, the examiner opined that the Veteran's tinnitus was less likely than not related to his military service.  In reaching this conclusion, the examiner reasoned that the tinnitus occurred at the same time as the Veteran's stapedectomy surgery and that the tinnitus is likely to be the result of the Otosclerosis which was surgically treated.  

Also of record is a November 2016 statement from the Veteran's audiologist who evaluated the Veteran in May 2012.  The audiologist indicated that during the May 2012 evaluation, the Veteran reported constant ringing tinnitus in his ears bilaterally since 1979, and that the tinnitus began following exposure to loud noise from aircraft and other military equipment while in service.  Similarly, a November 2016 statement from the Veteran's private physician confirmed that he provided a diagnosis of tinnitus in 2011.  

Statements from the Veteran's wife and son also confirm the Veteran consistently reporting ringing in his ears since service. 

Based on the totality of the evidence of record, and by resolving all doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  The record supports a finding that the Veteran was exposed to acoustic trauma during his military service, and although the VA audiology examiner found that the Veteran's tinnitus was not related to service in a May 2012 opinion, the Board finds that this opinion is outweighed by the other medical opinions and lay statements of record. 

In sum, the Board finds that the Veteran experienced tinnitus coincident with his service and such has continued to the present time.  Accordingly, based on the analysis above, when resolving all doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been received, reopening the claim of entitlement to service connection for tinnitus is granted. 

New and material evidence having been received, reopening the claim of entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted. 


REMAND 

The Veteran claims entitlement to service connection for bilateral hearing loss due to in-service noise exposure.  The Board finds that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

As discussed above, in-service noise exposure has been conceded.  However, there is a disparity between the medical evaluations of record as to a current disability and nexus.   

First, the Veteran was examined by a VA audiologist in April 2012.  During the audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
10
15
20
LEFT
10
15
15
20
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  The audiologist noted normal hearing in both ears.  {The audiologist also noted that there was an indication of low frequency hearing loss on the Veteran's service exit examination (although it was not a disability for VA purposes); which was subsequently treated by stapedectomy surgeries.  

Also of record is a May 2012 private audiological examination.  Therein, pure tone thresholds, in decibels, were as follows: 







HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
25
LEFT
15
15
20
15
25

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 96 percent in the left ear.  The private audiologist indicated in a November 2016 statement that the testing in May 2012 revealed mild-to-moderate high frequency sensorineural hearing loss.  

Despite being conducted less than a month apart, these two examinations reflect different findings.  Specifically, the April 2012 VA examination reported speech recognition ability of 96 in the right ear, whereas the May 2012 private examination reported speech recognition ability of 88 percent in the right ear.   

Further, these two 2012 examinations appear to be the most recent of record, and VA outpatient treatment records reflect that the Veteran is currently receiving treatment from hearing loss, to include the use of hearing aids.  As the Veteran may now currently have a diagnosis of the claimed disability, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's claim.  See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file any and all outstanding VA treatment records related to the claims on appeal.  

2.  Afford the Veteran a VA examination to determine if he has a diagnosis of bilateral hearing loss, and if so, its likely cause.  The examiner should identify and completely describe all current symptomatology.  

The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion, with supporting rationale, as to the following inquiry: 

If the Veteran is found to have bilateral hearing loss, whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss is related to in-service noise exposure.  

The examiner is specifically requested to address the Veteran's stapedectomy surgeries and otosclerosis, and the role these may play in his current condition, including whether otosclerosis began in service.  

3.  Thereafter, readjudicate the issues on appeal based on all the evidence of record, and if any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case.  The Veteran should be provided a reasonable period to respond before the case is returned to the Board for review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


